FILED
                                   UNITED STATES DISTRICT COURT                                 DEC 1 3 20m
                                   FOR THE DISTRICT OF COLUMBIA                           Clerk, U.S. District &Bankruptcy
                                                                                         Courts for the District of Columbia
                                                   )
     Karen F. Long,                                )
                                                   )
            Plaintiff,                             )
                                                   )
                      v.                           )
                                                   )
                                                            Civil Action No.
                                                                                    10 21U7
     Kathleen Kirland,                             )
                                                   )
            Defendant.                             )
                                                   )


                                        MEMORANDUM OPINION

            This matter is before the Court on its initial review of plaintiffs pro se complaint and

     application for leave to proceed in forma pauperis. The Court will grant the in forma pauperis

     application and dismiss the case because the complaint fails to meet the minimal pleading

     requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

            Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,

     656 F. Supp. 237,239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires

     complaints to contain "( 1) a short and plain statement of the grounds for the court's jurisdiction

     [and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."

     Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 129 S.Ct. 1937, 1950 (2009); Oralsky v. CIA, 355

     F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair

     notice of the claim being asserted so that they can prepare a responsive answer and an adequate

     defense and determine whether the doctrine of res judicata applies. Brown v. Califano, 75

     F.R.D. 497,498 (D.D.C. 1977).



 ,
I~
         Plaintiff, a resident of Oxon Hill, Maryland, sues an individual apparently associated with

Marlo Furniture Store in District Heights, Maryland. The complaint, consisting of scribbling and

disjointed phrases, fails to provide any notice of a claim or the basis of federal court jurisdiction.)

A separate Order of dismissal accompanies this Memorandum Opinion.




                                              United States District Judge
Date:   December~, 2010




        ) This complaint is one of nine such submissions received by the Clerk's Office on the
same day. Each complaint names a different defendant but is otherwise the same. Moreover,
similar complaints were dismissed in August, September and November of this year for the same
reasons. Plaintiff is warned that her persistence in filing similar lawsuits may result in the
imposition of restrictions on her ability to file cases in this Court.

                                                  2